 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   ALONZO McKINNEY,                         )   No. CV 18-7198 JAK (FFM)
12                                            )
                               Plaintiff,     )   ORDER ACCEPTING FINDINGS,
13         v.                                 )   CONCLUSIONS AND
                                              )   RECOMMENDATIONS OF
14   COUNTY OF IMPERIAL, et al.,              )   UNITED STATES MAGISTRATE JUDGE
                                              )
15                             Defendants.    )
                                              )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records
18   and files herein, and the Report and Recommendation of United States Magistrate Judge
19   (the “Report”) (Docket No. 29). Plaintiff has not filed any written Objections to the
20   Report. The Court concurs with and accepts the findings, conclusions and
21   recommendations of the Magistrate Judge.
22         IT IS ORDERED that Judgment be entered dismissing plaintiff’s claim against
23   Dr. Lalas without prejudice and dismissing plaintiff’s remaining claims with prejudice.
24
25   DATED: May 21, 2019
26
                                                        JOHN A. KRONSTADT
27
                                                        United States District Judge
28
